DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-5B), which is encompassed by claims 1-6, 18, and 19, in the reply filed on 10/27/2020 and Interview on 12/15/2020 is acknowledged.

Claims 7-10, 11-17, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020 and 12/15/2020.

Response to Arguments
Applicant’s arguments, see Remark, filed on 10/14/2021, with respect to claim interpretation under 35 U.S.C § 112(f) of claim limitations in claims 1-2, 4-6, 18-19, 21-22 and rejections to claims 1-2, 4-6, 18-19, 21-22 under 35 U.S.C § 112(b), 112(a) due to claim interpretation have been fully considered 

Claim Objections
Claims 21-22 are objected to because of the following informalities: 
Claim 21 (line 16), “wherein in the step of determining the exposure condition” should be changed to --wherein in the determining the exposure condition--.
Claim 22 (line 17), “wherein in the step of determining the exposure condition” should be changed to --wherein in the determining the exposure condition--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (lines 3-4) recites the limitation "the distance" in “the distance of the first partial evaluation area;” it is not known that the limitation "the distance" recited in claim 4 (lines 3-4) is the 
Claim 4 (lines 9-10) recites the limitation "the weighting coefficient" in “the weighting coefficient for the first partial evaluation area;” it is not known that the limitation " the weighting coefficient " recited in claim 4 (lines 9-10) is the same or different from limitation "a weighting coefficient " in “a weighting coefficient of the second contrast evaluation value for the second partial evaluation area” recited in claim 4 (lines 8-9).
Claim 4 (lines 11-12) recites the limitation "the weighting coefficient" in “the weighting coefficient of the second contrast evaluation value for the first partial evaluation area;” it is not known that the limitation " the weighting coefficient " recited in claim 4 (lines 11-12) is the same or different from limitation "a weighting coefficient " in “a weighting coefficient of the second contrast evaluation value for the second partial evaluation area” recited in claim 4 (lines 8-9).
Claim 5 (lines 3-4) recites the limitation "the distance" in “the distance of the first partial evaluation area;” it is not known that the limitation "the distance" recited in claim 5 (lines 3-4) is the same or different from limitation "a distance" in “a distance from the imaging apparatus to an object” recited in claim 5 (line 3).
Claim 6 (lines 3-4) recites the limitation "the distance" in “the distance of the first partial evaluation area;” it is not known that the limitation "the distance" recited in claim 6 (lines 3-4) is the same or different from limitation "a distance" in “a distance from the imaging apparatus to an object” recited in claim 6 (line 3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 19, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (JP 2008-035308).
Regarding claim 1, Kita discloses an imaging apparatus comprising:
an image sensor (image sensor 20, figure 19, paragraphs [0072], [0076]);
a hardware processor (main control unit 42 is a microcomputer including CPU 43, figure 4, paragraphs [0024]-[0026]); and 
a memory (RAM which is a working memory of the CPU 43, figure 4, paragraphs [0024]-[0026]) for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the hardware processor, the imaging apparatus functions as:
a focus controlling unit (focus driving motor 612, figure 17, paragraphs [0070], [0074], figure 20, step S301, S305) configured to control a focus position of an imaging optical system (lens unit 600, figure 17, paragraphs [0069]-[0074];
an angle controlling unit (combination of tilt rotation shaft 625, step motor 629, figures 19, 21-22, paragraphs [0072]-[0076], [0080]-[0086], figure 20, step S311) configured to change an angle formed between a plane orthogonal to an optical axis of the imaging optical system and an imaging plane of the image sensor (the tilt angle of the image sensor 20 is calculated, figure 20, step S310, paragraph [0075]);
the AF process is performed so that the center and the upper and lower (or left and right) AF frames are both focused (step S316).ln other words, when the tilt / swing photographing mode is set, when displaying the through image on the display unit 14 in step S306, the AF frame is displayed at the center of the display unit 14 and in the upper, lower, left, and right directions. The AF processing is performed so that the images in the upper and lower (or left and right) AF frames are focused, paragraph [0077], which read on “to acquire a contrast evaluation value in a second evaluation area different from the first evaluation area during an angle control,” wherein the first evaluation area is a central area (center of AF frames, paragraph [0077]) of an effective pixel area of the image sensor, and the second evaluation area is a peripheral area (upper and lower of AF frames, paragraph [0077]) of the effective pixel area of the image sensor; and
a determining configured to determine an exposure condition of the image sensor (the process proceeds from step S312 to step S313 to perform a photometric process, and sets an exposure condition according to the photographing condition set in step S301 and the photometric value obtained by the photometric process, paragraphs [0074], [0076]),
wherein the determining unit determines a first exposure condition (figure 20, step S304, paragraph [0074]) during the focus control, and determines a second exposure condition different from the first exposure during the angle control (figure 20, steps S311, S313, S316, paragraphs [0076]-[0077]).

Regarding claim 2, Kita discloses that the AF process is performed so that the center and the upper and lower (or left and right) AF frames are both focused (step S316).ln other words, when the tilt / 
swing photographing mode is set, when displaying the through image on the display unit 14 in step S306, the AF frame is displayed at the center of the display unit 14 and in the upper, lower, left, and right directions. The AF processing is performed so that the images in the upper and lower (or left and right) AF frames are focused, paragraph [0077], which read on “wherein the determining determines the first exposure condition during the focus control using a pixel signal of the first evaluation area, and determines the second exposure condition during the angle control using a pixel signal of the second evaluation area.”

Regarding claim 19, see Examiner’s comments regarding claim 1.

Regarding claim 21, claim 21 is a method corresponds to apparatus claim 1, therefore, claim 21 is rejected for the same reasons given in claim 1.

Regarding claim 22, see Examiner’s comments regarding claim 21.

Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          11/19/2021